           CASE 0:18-cv-01776-JRT-HB Doc. 550 Filed 12/02/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA

__________________________________
                                                               No. 18-cv-01776-JRT-HB
In Re Pork Antitrust Litigation                                No. 19-cv-02723-JRT-HB
                                                               No. 19-cv-01578-JRT-HB
This Document Relates to: All Actions
__________________________________


              SEABOARD CORPORATION’S MOTION TO RECONSIDER


         Defendant Seaboard Corporation hereby moves for reconsideration of the Court’s

October 20, 2020, Amended Memorandum Opinion and Order dismissing Seaboard

Corporation’s Motions to Dismiss in their entirety. [ECF No. 520].

         This Motion is supported by the Memorandum in Support of Seaboard

Corporation’s Motion to Reconsider and all of the files, records, and proceedings herein,

including Seaboard Corporation’s previously filed motions to dismiss. [Pork ECF No.

450; Puerto Rico ECF No. 75; Winn-Dixie ECF No. 114].




CORE/3508162.0002/163408088.2
           CASE 0:18-cv-01776-JRT-HB Doc. 550 Filed 12/02/20 Page 2 of 2




 Dated: December 2, 2020               /s/ William L. Greene
                                       William L. Greene (#0198730)
                                       Peter J. Schwingler (#0388909)
                                       Jon M. Woodruff (#0399453)
                                       STINSON LLP
                                       50 South Sixth Street, Suite 2600
                                       Minneapolis, MN 55402
                                       Phone: (612) 335-1500
                                       Fax: (612) 335-1657
                                       william.greene@stinson.com
                                       peter.schwingler@stinson.com
                                       jon.woodruff@stinson.com

                                       J. Nicci Warr (pro hac vice)
                                       STINSON LLP
                                       7700 Forsyth Boulevard, Suite 1100
                                       St. Louis, MO 63105
                                       Phone: (314) 863-0800
                                       Fax: (314) 863-9388
                                       nicci.warr@stinson.com

                                       Attorneys for Defendants Seaboard Foods
                                       LLC and Seaboard Corporation




                                         2
CORE/3508162.0002/163408088.2
